Per Curiam :
The policy of the law to discourage steam railroads from -crossing each other on the same grade, is distinctly ruled in Pittsburgh & Connellsville Railroad Co. v. Southwest Pennsylvania Railway Co., 77 Penn. St. 173, and in Northern Central Railway Co.’s Appeal, 103 Idem 621. As, however, crossing at grade is not absolutely prohibited, each case must be determined on its own merits.
In the present case, the Master found inter alia that the proposed crossing is essentially necessary for the successful and profitable operation of the appellee’s road and does not seriously injure the appellant although it does somewhat impede the movement of the latter’s trains. He further found that it is not reasonably practicable to avoid crossing the road of the appellant at grade at the points specified, and that the municipal authorities of the City of Philadelphia have consented to the proposed plan of construction, thereby recognizing that it is not unduly dangerous to the public safety. This finding was confirmed by the court below.
An examination of the evidence fails to convict the Master of error in his conclusions. In view of the fact that the crossings are in an outlying portion of the city and where through passenger trains are not likely to be moved, we discover no sufficient cause for prohibiting a crossing at grade. The decree imposes on the appellee the duty of erecting and maintaining suitable signal apparatus for each of the crossings, and otherwise appears to provide for due care in guarding and protecting against injury at the crossings.
Decree affirmed and appeal dismissed at the costs of the appellant.